Case 1:20-cv-01141-CMH-JFA Document 30 Filed 11/23/20 Page 1 of 2 PageID# 572




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  ROBERT UPDEGROVE and LOUDOUN MULTI-
  IMAGES LLC doing business as BOB
  UPDEGROVE PHOTOGRAPHY,
                                   Plaintiffs,

  v.                                                     Case No. 1:20-cv-01141-CMH-JFA

  MARK R. HERRING, in his official capacity as
  Virginia Attorney General, and R. THOMAS
  PAYNE, II, in his official capacity as Director
  of the Virginia Division of Human Rights and
  Fair Housing,

                                   Defendants.

                                   NOTICE OF WAIVER OF HEARING

         Pursuant to Local Civil Rule 7(E), amici curiae waive oral argument in connection with

their consent motion for leave to file an amicus brief in support of Defendants. All parties to the

litigation have consented to the filing of the brief.

         Respectfully submitted,

                                                        /s/ Victor M. Glasberg
        RICHARD B. KATSKEE*                             VICTOR M. GLASBERG
        KENNETH D. UPTON, JR.*                            VSB No. 16184
        SARAH R. GOETZ*                                   Attorney for Amicus Curiae
          Americans United for Separation of              Victor M. Glasberg & Associates
             Church and State                             121 S. Columbus Street
          1310 L Street NW, Suite 200                     Alexandria, VA 22314
          Washington, DC 20005                            (703) 684-1100
          (202) 466-3234                                  (703) 684-1104 (fax)
          (202) 466-3353 (fax)                            vmg@robinhoodesq.com
          katskee@au.org

  * Pro hac vice motions filed.

                                       Counsel for Amici Curiae
Date:        November 23, 2020.

                                                    1
Case 1:20-cv-01141-CMH-JFA Document 30 Filed 11/23/20 Page 2 of 2 PageID# 573




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020, the foregoing brief was filed using the Court’s

CM/ECF system, through which counsel for all parties will be served.

                                                    /s/ Victor M. Glasberg
                                                    VICTOR M. GLASBERG
                                                    VSB No. 16184
                                                    Attorney for Amicus Curiae
                                                    Victor M. Glasberg & Associates
                                                    121 S. Columbus Street
                                                    Alexandria, VA 22314
                                                    (703) 684-1100
                                                    (703) 684-1104 (fax)
                                                    vmg@robinhoodesq.com




                                                2
